In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0046V
                                      Filed: July 16, 2018
                                        UNPUBLISHED


    LEANNE LEWIS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On January 11, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her October 30, 2015 influenza (“flu”)
vaccination. See Petition. On March 7, 2018, the undersigned issued a decision
awarding compensation to petitioner based on the respondent’s proffer. (ECF No. 33).

       On June 28, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 39). Petitioner requests attorneys’ fees in the amount of $17,939.50 and
attorneys’ costs in the amount of $1,015.14. Id. at 1-2. In compliance with General


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Order #9, petitioner filed a signed statement indicating that petitioner incurred no out-of-
pocket expenses. Id. at 2. Thus, the total amount requested is $18,954.64.

        On July 2, 2018, respondent filed a response to petitioner’s motion. (ECF No.
40). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates, with the following
exception.

       Upon review of the records, a number of entries billed by the attorney and
paralegals are for tasks better characterized as clerical or administrative. It is clearly
established that secretarial work “should be considered as normal overhead office costs
included within the attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989);
Dingle v. Sec’y of Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed.
Cl. Spec. Mstr. Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not
permitted in the Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing
Rochester, 18 Cl. Ct. at 387). A total of 2.3 hours 3 was billed by the attorney and
paralegals on administrative tasks including, opening files, organizing documents, and
mailing correspondence. For these reasons the request for attorney’s fees is reduced
in the amount of $321.60. 4

        The undersigned notes that there is a duplicated billing entry dated March 7,
2018. (ECF No. 39-1 at 18). This entry is for 0.10 hours and is listed as “Coordinate
draft of jt notice not to seek review.” The undersigned reduces the request for
attorney’s fees by $30.80, the amount of the duplicated entry.


3Examples of these entries include: December 21, 2015 (1.0 hrs) “Open case file and set up same in
preparation of receiving retainer packet”; January 7, 2016 (0.20 hrs) “Receive and organize retainer
packet to client file.”; January 23, 2017 (0.10 hrs) “Add read receipt from DOJ to client file re: MOE.” and
April 16, 2018 (0.10 hrs) “Review and send entitlement check, cover letter and copy of judgment to client.
Update file.” These entries are merely examples and are not exhaustive.

4This amount consists of: 1.4 hours at $105 per hour; 0.4 hours at $145 per hour; 0.20 hours at $148 per
hour and 0.3 hours at $290 per hour.

                                                     2
        The full amount of costs sought, $1,015.14 is awarded.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $18,602.24 5 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Amber Diane Wilson. Petitioner requests check be forwarded to Maglio
Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota Florida 34236.

        The clerk of the court shall enter judgment in accordance herewith. 6

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




5 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3